IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00095-CR

RAYFORD BERNARD SMITH,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 16-04025-CRF-85


                             ABATEMENT ORDER

      Rayford Smith was convicted of the offense of continuous sexual abuse of a young

child. See TEX. PENAL CODE ANN. § 21.02 (West 2011). The record in this appeal has not

yet been filed. We have been provided documentation by the trial court, however, that

indicates Smith was represented by counsel at trial but that Smith subsequently filed a

pro se notice of appeal. Further, we have no indication whether trial counsel has

withdrawn from representing Smith or whether new counsel has been appointed to

represent Smith on appeal.
        Accordingly, this case is abated to the trial court to hold a hearing within 21 days

from the date of this order to consider whether Smith is indigent, whether trial counsel

continues to represent Smith on appeal, and if not, whether to appoint new counsel for

Smith. See TEX. CODE CRIM. PROC. ANN. arts. 1.051, 26.04 (West 2005 & 2009). Clerk’s and

Reporter’s Records containing the trial court’s written or oral findings and rulings, if any,

are ordered to be filed within 35 days from the date of this order.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed April 5, 2017




Smith v. State                                                                         Page 2